Title: James Madison to Ralph Randolph Gurley, April 1834
From: Madison, James
To: Gurley, Ralph Randolph


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                [April 1834]
                            
                        
                        
                            
                        privateSince I recd. your letter of the 31st Ulto: requesting in behalf of the Revd Mr. Brooks now in Europe a
                            letter of introduction to the friends of American Colonization in England & France, I have been more than usually
                            indisposed; and for some days I have been suffering under a new malady which makes the use of the pen very painful. With
                            that apology may I ask the favor of you to comply with the object of Mr. B. by a letter from yourself. Your
                            better knowledge of all the circumstances of such a case, wd. enable you the better to adapt to it the
                            proper shape & scope of the Introduction asked for. The benevolent views of Mr. B. preclude of course, the idea of
                            expence, in any form to the Society. But they might, on the contrary, promote the idea of pecuniary aids to the Society,
                            which though the great desideratum with it, I have always wished to be obtained at home, without a resort to foreign
                            contribution. A vital object of the Institution, being to free, our Country of a great internal evil justice requires
                            this; and our pride whilst we are describing the prosperity of our Country as greater than that of any other, would seem
                            to be a motive agst taxing any other, for an interest so far as it may not be a common one. In this light,
                            I have always viewed, solicitations of money from abroad.
                        You will however take for these words merely remarks which may deserve more consideration, than in my present
                            condition I can give them; assuring yourself always of my great & cordial esteem
                        
                            
                                
                            
                        
                    